JAYCOX, J.
While the paper executed by the insured for the purpose of vesting title to the policy in suit in the defendant Ryan is equivocal in character, I think it should be construed as an assignment. The circumstances indicate that that was what he desired. The word “herewith” is indicative of a present intention to give, and not of a future gift, to take effect at the death of the donor. The subsequent conduct of the donor indicates that that was his intention, to give the policy with the paper in question; in other words, “herewith.” He gave both to defendant Ryan at the same time. The phrase “at my death” is attributable to the fact that nothing was due on the policy until his death, and the assured desired to give her the policy “herewith,” with all sums of money due at his death.
[1] Aside from that, I think a valid gift in prsesenti was made when the policy was delivered to the defendant Ryan by the insured. The cases are quite numerous which hold that no writing is necessary to effect a valid gift of a policy of insurance. McNevins v. Prudential Ins. Co., 57 Misc. Rep. 608, 108 N. Y. Supp. 745; Griffin v. Prudential Ins. Co., 43 App. Div. 499, 60 N. Y. Supp. 79; Barnett v. Prudential Ins. Co., 91 App. Div. 435, 86 N. Y. Supp. 842, and cases cited.
[2] If the document be considered unambiguous, and testimony as to the surrounding circumstances be incompetent to aid in its construction, then the interview in which the decedent gave the policy to defendant should not be colored by the fact that this document accompanied the policy. Within the cases above cited, this interview and the delivery of the policy, standing alone, was sufficient to vest title to the policy in the recipient. The defendant Ryan, therefore, should not be deprived of the benefit of this occurrence because the decedent had made another ineffectual effort to vest title to the policy in her.
The complaint of the plaintiff should be dismissed, and the defendant Mary D. Ryan should have judgment against the defendant Prudential Insurance Company for $230, with interest thereon from January 29, 1910, and both defendants are entitled to costs against the plaintiff.